Citation Nr: 1530093	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for disc herniation at L4-4, disc bulge at L5-S1, facet degenerative disease (hereinafter, "low back disability") for the period prior to August 31, 2006, and a rating in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to November 1995.  He died in April 2010, and his surviving spouse has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, a November 2006 rating decision increased the evaluation for low back disability to 40 percent, effective August 31, 2006.  

The Board first adjudicated this appeal in an April 2008 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a joint motion for remand (JMR1) of the Veteran and the Secretary of Veterans Affairs, vacated the April 2008 decision and remanded the matter to the Board for action consistent with the terms of JMR1.  

Those terms had to do with the adequacy of VA examinations of the Veteran's lumbar spine.  

In July 2010, the Board remanded the case to RO for further development, including to afford the Veteran another examination.  The Veteran died prior to that remand order.  

In an August 2011 decision, the Board vacated the July 2010 decision and remand and remanded the lumbar spine issue for, among other actions, to obtain a relevant medical opinion.  At that time the appellant was substituted for the Veteran.  

In May 2014, the Board issued a decision again denying the appeal.  The appellant appealed that decision to the Court and in January 2015, the Court granted another JMR (JMR2) of the Parties, vacated the May 2014 decision, and remanded the matter to the Board for action consistent with the terms of JMR2.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain a medical opinion as to the degree of impairment, if any, during flare-ups of the Veteran's lumbar spine disability and to provide an opportunity for the appellant to provide additional information regarding her observations of the flare-ups.  

VA provided examinations of the Veteran's low back disability in October 2003, April 2005, and August 2006.  

In the report of the October 2003 examination, the examiner stated that it is conceivable that pain could further limit function during flare-ups but it was not feasible to attempt to express this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  

In the report of the April 2005 examination, the examiner documented that the Veteran described flare-ups of pain occurring approximately ten days out of a month and that on five or six of these days he will have difficulty even getting out of bed.  The examiner stated that it was not feasible to attempt to express the Veteran's report of having limitation of function during flare-ups terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  

In the report of the August 2006 examination, the examiner noted that the Veteran reported daily, severe pain of flare ups that lasts three to four hours.  The examiner stated that with regard to the DeLuca provisions, additional limitation of function due to flare-ups could not be determined without resort to mere speculation.  

In the report of a March 2010 examination, the examiner noted the Veteran's report that during a flare-up the Veteran's low back pain went from a seven on a scale of one to ten, to a nine.  No further discussion was provided as to functional limitation due to flare ups.  

The Court has explained that an examiners conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion, and, in order to be adequate, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  In other words, the possible manifestations of functional loss are decreased or abnormal excursion, strength, speed, coordination, or endurance.  Id. at 37.  One potential cause of functional loss is pain.  Id.  

In the January 2015 JMR, the Parties agreed that the Board must obtain either a clarifying addendum or a new opinion, or provide an adequate statement of reasons or bases should it find such action unnecessary.  

In March 2015, the Veteran's representative requested that the Board remand the matter for a retrospective opinion addressing functional loss during the Veteran's flare-ups.  Her representative also stated that the appellant can provide reports of what she personally witnessed as far as symptomatology during flare ups.  

It is noted that a statement from the appellant as to her observations could have been provided with the argument presented by her representative and thereby reduced the delay in this case needed to request the statement on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant and to her representative requesting that she provide a written statement as to what she personally observed as far as symptoms that the Veteran had during flare-ups.  Request that if she cannot provide such a statement, either she or her representative respond to that effect.  

2.  After associating any response obtained from the appellant or her representative with the claims file, provide access to the claims file to an appropriate medical professional.  The medical professional is asked to provide an expert opinion as to the degree and kind of functional loss caused by the Veteran's pain during flare-ups.  The medical professional is advised that examination reports from October 2003, April 2005, and August 2006 all include a noting of the Veteran's reported flare-ups but state that additional limitation of function due to flare-ups could not be determined without resort to mere speculation.  The Court has indicated that none of those medical professionals provided an adequate explanation as to why they made this determination and hence, the opinions are not adequate.  

The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance.  

If the examiner concludes that he or she cannot do so without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why he or she cannot provide the requested opinion without resort to mere speculation.  

A review of the two Joint Motions for remand in this case may help the health care provider in understanding the requirements required by the Veteran's Court in this case on the Board. 

3.  The RO must ensure that the obtained medical opinion is adequate in light of the history of this case.  If the opinion is not adequate, the RO must return the opinion to the medical professional or obtain an opinion from a different medical professional.  

4.  Then, readjudicate the issue on appeal, if the benefit sought is not granted in full, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




